DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Response to Amendment
	The amendments filed 10/21/2022 are entered and fully considered.
Response to Arguments
	Applicant argues the rejection relies upon WANG teaching particular polymers from a large list of over 40 potential polymers at [0054]-[0056]. The examiner recognizes that the disclosure in WANG incorporates many different polymers. However, the number of polymers disclosed in WANG does not make using one of the particularly listed polymer less obvious. Based upon what the entirety of the WANG reference discloses, each of the polymers listed are considered obvious. The rejection below is written to specifically address the claimed polymers, but the combination of references includes a broader scope of polymers. Accordingly, the rejection is not picking and choosing polymers from a list, but indicating many combinations of polymers are obvious, including those combinations claimed by applicant.
	Applicant further argues that the evidence provided shows unexpectedly superior results in Table 2 and Specification 15-18. The examiner previously considered Table 2 and noted that examples E1 and E2 use Comp. A and Comp. B which are only polyimide and ethylene-vinyl alcohol, respectively according to Table 1. The Comps. C-E use a mix of polyimide and ethylene-vinyl alcohol. The examiner maintains that the examples E4, E5, and E6 incorporates the blended compositions and produce properties that fall between the single polymer examples E1 and E2. 
	Applicant argues that Table 2 shows that E1 has good corrosion resistance (greater than 1 hour) while E4-E6 have corrosion resistance of 45min to more than 1 hour. The examiner notes that the exemplary embodiments in this instance have less corrosion resistance when compared to E1 which uses the single polymer. Accordingly, the corrosion resistance is not superior. Although the adherence value is improved in E4-E6 when compared to E1, the adherence is not superior to E2.
	Applicant argues that the Comps. C-E only use a small amount of EVOH when compared to Comp. B, so one of ordinary skill in the art would not expect the values of examples using EVOH as the only polymer. In other words, one of ordinary skill would expect an average property between E1 and E2, instead of adopting the superior property of E1 and E2. For example, Comp. D only uses 6% EVOH but manages to achieve the adherence benefit of pure EVOH Comp. B at 54%. However, the examiner notes that the “improved” adherence with respect to example E1 is at the expense of transverse electrical resistance, resistance of the coating to the electrolyte, and/or alkaline chemical resistance. Accordingly, the examiner is not persuaded that the evidence amounts to unexpectedly superior results. For unexpected superior results, the results need to be superior (i.e. data showing that the blend of polymer A and B generate a property that is superior to either A or B used individually). At the very least the evidence needs to show adoption of a desirable property of polymer A or polymer B without incorporating respective weakness.
	Applicant further argues the amendment to claim 1 narrows the claim to be commensurate in scope with the evidence. The examiner disagrees. The evidence shows a blend of polyimide and EVOH. The evidence does not support the use of polyamide-imide or polyether imide as the first polymer. Similarly, the evidence does not show any results using carboxymethylcellulose, polyvinylpyrrolidone, polyvinyl alcohol or polyacrylic acid.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2021/0280862) in view of AFFINITO et al. (US 2011/0068001) and WANG et al. (2010/0291442; incorporated by reference by AFFINITO).
Regarding claims 1 and 3,
	HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058]. 
	HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery with a primer (adhesive promoter) formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
	The specific primer (adhesive layers) in AFFINITO are incorporated by reference by citing WANG. The WANG reference teaches “primers” can include polyvinyl alcohol, polyvinylpyrrolidone, polyether imides, polyimides, and blends thereof [0054]-[0056]. Accordingly, the scope of AFFINITO teaches using primers of the claimed invention.
Regarding claim 2,
	HAN teaches a pH of the cathode active material is 11.5 to 12.1 [0012] which falls within the claimed range. The reference does not state the temperature at which the pH is measured. However, 25°C is commonly used as the reference point temperature for pH, so it is reasonable to expect the pH of the composition to be at or near the 11.5 to 12.1 at 25°C forming the same resulting cathode.
Regarding claim 4,
	The HAN reference teaches the cathode composition can be water based [0073]. The cathode composition (first composition) includes cathode active material (insertion material), binder and conductive material [0058].
Regarding claim 5,
	HAN teaches the active material is lithium nickel cobalt manganese oxide [0041]. The Examples further teach using lithium nickel cobalt aluminum oxide [0086]. The same cathode active material in the same solvent (water) will be dissolved because they have the same physical properties.
Regarding claim 6,
	HAN teaches the binder material in the cathode includes polyvinyl alcohol, polyvinylpyrrolidone, and polyurethane [0071].
Regarding claim 7,
	The claim is directed to the method of depositing the interfacing layer. The method of deposition does not change the characteristics of the product. Accordingly, the interfacing layer between cathode and current collector can be formed by any suitable method and make an equivalent product. As described above, the reference teach using a primer of polyvinyl alcohol and polyimides.
Regarding claim 8 and 15,
	AFFINITO teaches the primer can be 1-5 microns thick, again by incorporating WANG by reference [0060]. The reference does not teach the thickness range of greater than 1 µm and less than 4 µm. However, the claimed ranges are overlapped by the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 9,
	HAN teaches the cathode current collector can be aluminum [0059]. Furthermore, as shown in Fig. 1 the current collector is a thin sheet. Accordingly, the current collector is interpreted to be a metallic strip.
Regarding claim 16,
AFFINITO teaches the primer can be 0.1-1 microns thick, again by incorporating WANG by reference [0060].  The prior art range falls within the claimed range.
Regarding claims 10-12 and 17,
	HAN teaches the current collector and cathode are used in a lithium secondary battery (lithium accumulator) abstract.
Regarding claim 18,
The claim is directed to the method of depositing the cathode layer. The method of deposition does not change the characteristics of the product. Accordingly, the cathode can be formed by any suitable method and make an equivalent product. In addition, HAN teaches coating the cathode material [0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Regarding claim 20,
	HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058]. 
	HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery with a primer (adhesive promoter) formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
	The specific primer (adhesive layers) in AFFINITO are incorporated by reference by citing WANG. The WANG reference teaches “primers” can include polyvinyl alcohol and polyimides blends thereof [0054]-[0056]. Accordingly, the scope of AFFINITO teaches using primers of the claimed invention.
characteristics of the product. Accordingly, the interfacing layer and cathode can be formed (coated, deposited, laminated, etc.) by any suitable method and make an equivalent product. In addition, AFFINITO teaches coating the adhesive promoter (interfacing layer) [0053], and HAN teaches coating the cathode material [0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712